  1 Michael Gerard Fletcher, (State Bar No. 070849)
      mfletcher@frandzel.com
  2 Reed S. Waddell, (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for creditor ZIONS
    BANCORPORATION, N.A., dba
  7 California Bank & Trust

  8
                                   UNITED STATES BANKRUPTCY COURT
  9
                                   NORTHERN DISTRICT OF CALIFORNIA
 10
                                            SAN JOSE DIVISION
 11

 12
      In re                                              Case No. 21-50028-SLJ
 13
      EVANDER FRANK KANE,                                Chapter 7
 14
                         Debtor.                         Hon. Stephen L. Johnson
 15
                                                         CERTIFICATE OF SERVICE RE EX
 16                                                      PARTE APPLICATION FOR ORDER
                                                         SHORTENING TIME FOR HEARING ON
 17                                                      ZIONS BANCORPORATION, N.A.’S
                                                         MOTION TO CONVERT CASE TO
 18                                                      CHAPTER 11 AND TO APPOINT
                                                         CHAPTER 11 TRUSTEE
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028          Doc# 35    Filed: 02/26/21   Entered: 02/26/21 11:26:22    Page 1 of 9
      4135613.1 | 031205-0132                          1
                                                                                    1            I, the undersigned, declare and certify as follows:

                                                                                    2         I am over the age of eighteen years, not a party to the within action and employed in the
                                                                                      County of Los Angeles, State of California. I am employed in the office of Frandzel Robins
                                                                                    3 Bloom & Csato, L.C., members of the Bar of the above-entitled Court, and I made the service
                                                                                      referred to below at their direction. My business address is 1000 Wilshire Boulevard, Nineteenth
                                                                                    4 Floor, Los Angeles, CA 90017-2427.

                                                                                    5          On February 26, 2021, I served true copy(ies) of the following to the party(ies) on the
                                                                                        attached service list:
                                                                                    6
                                                                                      EX PARTE APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON
                                                                                    7 ZIONS BANCORPORATION, N.A.’S MOTION TO CONVERT CASE TO CHAPTER 11
                                                                                      AND TO APPOINT CHAPTER 11 TRUSTEE
                                                                                    8
                                                                                      DECLARATION OF MICHAEL GERARD FLETCHER IN SUPPORT OF ZIONS
                                                                                    9 BANK’S EX PARTE APPLICATION FOR ORDER SHORTENING TIME FOR
                                                                                      HEARING ON ZIONS BANCORPORATION’S MOTION TO CONVERT THE CASE TO
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 CHAPTER 11 AND APPOINT A CHAPTER 11 TRUSTEE
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 MOTION BY CREDITOR ZIONS BANCORPORATION, N.A., TO CONVERT CASE TO
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                      CHAPTER 11 AND APPOINT CHAPTER 11 TRUSTEE; MEMORANDUM OF POINTS
                                                                                   12 AND AUTHORITIES

                                                                                   13 DECLARATION OF MICHAEL TOAL IN SUPPORT OF ZIONS BANK'S MOTION TO
                                                   (323) 852-1000




                                                                                      CONVERT THE CASE TO CHAPTER 11 AND APPOINT A CHAPTER 11 TRUSTEE
                                                                                   14
                                                                                      DECLARATION OF GERRICK M. WARRINGTON IN SUPPORT OF ZIONS BANK’S
                                                                                   15 MOTION TO CONVERT THE CASE TO CHAPTER 11 AND APPOINT A CHAPTER 11
                                                                                      TRUSTEE
                                                                                   16
                                                                                                                      SEE ATTACHED SERVICE LIST
                                                                                   17
                                                                                              BY MAIL: I placed the envelope for collection and mailing at Los Angeles, California.
                                                                                   18 The envelope was mailed with postage fully prepaid. I am readily familiar with this firm's practice
                                                                                      of collection and processing correspondence for mailing. Under that practice it would be
                                                                                   19 deposited with the U.S. postal service on that same day with postage thereon fully prepaid at Los
                                                                                      Angeles, California, in the ordinary course of business. I am aware that on motion of party served,
                                                                                   20 service is presumed invalid if postal cancellation date or postage meter date is more than 1 day
                                                                                      after date of deposit for mailing in affidavit.
                                                                                   21
                                                                                              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                   22 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                                                                                      who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                                                                                   23 who are not registered CM/ECF users will be served by mail or by other means permitted by the
                                                                                      court rules.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21     Entered: 02/26/21 11:26:22     Page 2 of 9
                                                                                        4135613.1 | 031205-0132                           2
                                                                                    1           I declare under penalty of perjury under the laws of the State of California and the United
                                                                                        States of America that the foregoing is true and correct.
                                                                                    2
                                                                                                 Executed on February 26, 2021, at Los Angeles, California.
                                                                                    3

                                                                                    4
                                                                                                                                                 /s/ Sandra Young King
                                                                                    5                                                     Sandra Young-King
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12

                                                                                   13
                                                   (323) 852-1000




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22        Page 3 of 9
                                                                                        4135613.1 | 031205-0132                         3
                                                                                    1                                           SERVICE LIST
                                                                                    2

                                                                                    3 Stephen D. Finestone                               Attorney for Debtor
                                                                                      Finestone Hayes LLP
                                                                                    4 456 Montgomery St. 20th Fl.
                                                                                      San Francisco, CA 94104
                                                                                    5
                                                                                      Gregg S. Kleiner                                   Attorney for Chapter 7 Trustee
                                                                                    6 Rincon Law LLP
                                                                                      268 Bush St. #3335
                                                                                    7 San Francisco, CA 94104

                                                                                    8 Fred Hjelmeset                                     Chapter 7 Trustee
                                                                                      P.O. Box 4188
                                                                                    9 Mountain View, CA 94040
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 U.S. Trustee                                       U.S. Trustee
                                                                                      Office of the U.S. Trustee / SJ
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 U.S. Federal Bldg.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                      280 S 1st St. #268
                                                                                   12 San Jose, CA 95113-3004

                                                                                   13 Kokjer Pierotti Maiocco and Duck                   Creditor
                                                   (323) 852-1000




                                                                                      Attn: Officer or Agent
                                                                                   14 333 Pine St., 5th Fl.
                                                                                      San Francisco, CA 94104-3319
                                                                                   15
                                                                                      Professional Bank                                  Creditor
                                                                                   16 c/o Stephen G. Opperwall
                                                                                      4900 Hopyard Road, Suite 100
                                                                                   17 Pleasanton, CA 94588-7101

                                                                                   18 South River Capital LLC                            Creditor
                                                                                      c/o Binder & Malter, LLP
                                                                                   19 2775 Park Avenue
                                                                                      Santa Clara, CA 95050-6004
                                                                                   20
                                                                                      1000568 B.C. Ltd.                                  Creditor
                                                                                   21 Attn: Officer or Agent
                                                                                      5900 NO. 3 Road, Suite 300
                                                                                   22 Richmond, BC V6X3P7
                                                                                      CANADA
                                                                                   23
                                                                                      American Arbitration Association                   Creditor
                                                                                   24 Attn: Rebecca Storrow
                                                                                      100 SE 2nd St, Suite 2300
                                                                                   25 Miami, FL 33131-2151

                                                                                   26 American Express                                   Creditor
                                                                                      Attn: Officer or Agent
                                                                                   27 P.O. Box 650448
                                                                                      Dallas, TX 75265-0448
                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22     Page 4 of 9
                                                                                        4135613.1 | 031205-0132                         4
                                                                                    1 American Express - Wells Fargo                     Creditor
                                                                                      Card Services
                                                                                    2 Attn: Officer or Agent
                                                                                      P.O. Box 51193
                                                                                    3 Los Angeles, CA 90051-5493

                                                                                    4 Arthur Yallen                                      Creditor
                                                                                      84 Avenue Rd, 3rd Floor
                                                                                    5 Toronto, Ontario M5R2H2
                                                                                      CANADA
                                                                                    6
                                                                                      Barry Smith                                        Creditor
                                                                                    7 Buchalter
                                                                                      1000 Wilshire Blvd., Ste. 1500
                                                                                    8 Los Angeles, CA 90017-1730

                                                                                    9
                                                                                      Brandon Dixon                                      Creditor
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 Dixon Law Firm
                                                                                      304 Enterprise Dr.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Oxford, MS 38655-2762
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 Centennial Bank                                    Creditor
                                                                                      Attn: Special Assets (Officer or Agent)
                                                                                   13 P O Box 1028
                                                   (323) 852-1000




                                                                                      Cabot, AR 72023-1028
                                                                                   14
                                                                                      Corporation Service Company                        Creditor
                                                                                   15 Attn: Officer or Agent
                                                                                      801 Adlai Stevenson Dr.
                                                                                   16 Springfield, IL 62703-4261

                                                                                   17 Daniel A. Parino                                   Creditor
                                                                                      Greenberg Glusker
                                                                                   18 2046 Century Park East, Ste. 2600
                                                                                      Los Angeles, CA 90067
                                                                                   19

                                                                                   20 Darren Heitner                                     Creditor
                                                                                      215 Hendricks Isle
                                                                                   21 Fort Lauderdale, FL 33301-3706

                                                                                   22 Davis Sanchez                                      Creditor
                                                                                      138 Woodbine Ave.
                                                                                   23 Toronto, Ontario M412A2
                                                                                      CANADA
                                                                                   24

                                                                                   25 Deanna Kane                                        Creditor
                                                                                      2301 Richland Ave.
                                                                                   26 San Jose, CA 95125-3644

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22   Page 5 of 9
                                                                                        4135613.1 | 031205-0132                         5
                                                                                    1 Erika L. Mansky                                    Creditor
                                                                                      11845 W. Olympic Blvd.
                                                                                    2 Suite 1000
                                                                                      Los Angeles, CA 90064-1149
                                                                                    3

                                                                                    4 Franchise Tax Board                                Creditor
                                                                                      State of California
                                                                                    5 P.O. Box 2952
                                                                                      Sacramento, CA 95812-2952
                                                                                    6

                                                                                    7 Hebron Shyng                                       Creditor
                                                                                      179 Davie St.
                                                                                    8 Vancouver, BC V6Z241
                                                                                      CANADA
                                                                                    9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 Hope Parker                                        Creditor
                                                                                      c/o Jonathan J. Lewis
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 3985 University Ave. Fl. 2
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                      Riverside, CA 92501-3256
                                                                                   12

                                                                                   13 Internal Revenue Service                           Creditor
                                                   (323) 852-1000




                                                                                      P.O. Box 7346
                                                                                   14 Philadelphia, PA 19101-7346

                                                                                   15
                                                                                      James Scime                                        Creditor
                                                                                   16 42 Delaware Ave.
                                                                                      Suite 120
                                                                                   17 Buffalo, NY 14202-3924

                                                                                   18
                                                                                      John A. Anthony                                    Creditor
                                                                                   19 Anthony & Partners, LLC
                                                                                      100 South Ashley Dr., Ste. 1600
                                                                                   20 Tampa, FL 33602-5318

                                                                                   21
                                                                                      John Fiero                                         Creditor
                                                                                   22 Pachulski Stang et al.
                                                                                      150 California St., 15th Floor
                                                                                   23 San Francisco, CA 94111-4500

                                                                                   24
                                                                                      Lone Shark Holdings, LLC                           Creditor
                                                                                   25 Attn: Andrew B. Adams
                                                                                      128-A Courthouse Square
                                                                                   26 Oxford, MS 38655-4008

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22   Page 6 of 9
                                                                                        4135613.1 | 031205-0132                         6
                                                                                    1 Mark S. Hoffman                                    Creditor
                                                                                      11845 W. Olympic Blvd.
                                                                                    2 Suite 1000
                                                                                      Los Angeles, CA 90064-5046
                                                                                    3

                                                                                    4 Mercedes Benz of Oakland                           Creditor
                                                                                      Attn: Officer or Agent
                                                                                    5 2915 Broadway
                                                                                      Oakland, CA 94611-5710
                                                                                    6

                                                                                    7 Michigan Department of Treasury                    Creditor
                                                                                      PO Box 30199
                                                                                    8 Lansing, MI 48909-7699

                                                                                    9
                                                                                      Mike Lispti                                        Creditor
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 2301 Richland Ave
                                                                                      San Jose, CA 95125-3644
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 Newport Sports Management, Inc.                    Creditor
                                                                                      Attn: Officer or Agent
                                                                                   13 201 City Centre Dr., Suite 400
                                                   (323) 852-1000




                                                                                      Mississauga, Ontario L5B 2T4
                                                                                   14 CANADA

                                                                                   15
                                                                                      Nina Greene                                        Creditor
                                                                                   16 Genoves Joblove & Battista
                                                                                      100 Southeast Second St., 44th Floor
                                                                                   17 Miami, FL 33131-2100

                                                                                   18
                                                                                      Pacific Private Money                              Creditor
                                                                                   19 Attn: Officer or Agent
                                                                                      1555 Grant Ave
                                                                                   20 Novato, CA 94945-3120

                                                                                   21
                                                                                      Paul Cambria                                       Creditor
                                                                                   22 42 Delaware Ave
                                                                                      Buffalo, NY 14202-3901
                                                                                   23

                                                                                   24 Pete Gianakas                                      Creditor
                                                                                      2301 Richland Ave
                                                                                   25 San Jose, CA 95125-3644

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22   Page 7 of 9
                                                                                        4135613.1 | 031205-0132                         7
                                                                                    1 Professional Bank                                  Creditor
                                                                                      Attn: Officer or Agent
                                                                                    2 396 Alhambra Circle, Ste. 255
                                                                                      Miami, FL 33134-5022
                                                                                    3

                                                                                    4 Professional Bank                                  Creditor
                                                                                      c/o Stephen G. Opperwall, Esq
                                                                                    5 4900 Hopyard Road, Suite 100
                                                                                      Pleasanton, CA 94588-7101
                                                                                    6
                                                                                      Rachel Kuechle                                     Creditor
                                                                                    7 c/o Samuel Capizzi
                                                                                      267 North St.
                                                                                    8 Buffalo, NY 14201-1306

                                                                                    9
                                                                                      Raj Banghu                                         Creditor
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 3082 13th Ave. West
                                                                                      Vancouver, BC V6 2V2
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 CANADA
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 Rosenberg Pelino LLC                               Creditor
                                                                                      Attn: Brian C. Rosenberg
                                                                                   13 6031 University Blvd., Suite 300
                                                   (323) 852-1000




                                                                                      Ellicott City, MD 21043-6151
                                                                                   14

                                                                                   15 San Jose Sharks                                    Creditor
                                                                                      Attn: Doug Wilson
                                                                                   16 525 W. Santa Clara St.
                                                                                      San Jose, CA 95113-1500
                                                                                   17

                                                                                   18 Scotia Bank                                        Creditor
                                                                                      Attn: Officer or Agent
                                                                                   19 8377 Granville St.
                                                                                      Vancouver, BC V6P4Z8
                                                                                   20 CANADA

                                                                                   21 Sheri Kane                                         Creditor
                                                                                      3457 35th Avenue
                                                                                   22 Vancouver, BC V6N2N3
                                                                                      CANADA
                                                                                   23

                                                                                   24 South River Capital LLC                            Creditor
                                                                                      Attn: Officer or Agent
                                                                                   25 1 Park Place
                                                                                      Suite 540
                                                                                   26 Annapolis, MD 21401-3450

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22   Page 8 of 9
                                                                                        4135613.1 | 031205-0132                         8
                                                                                    1 South River Capital LLC                            Creditor
                                                                                      Attn: Officer or Agent
                                                                                    2 2661 Riva Road, Bldg 1000
                                                                                      Suite 1020
                                                                                    3 Annapolis, MD 21401-7166

                                                                                    4
                                                                                      State of Michigan                                  Creditor
                                                                                    5 Michigan Department of Treasury
                                                                                      Bankruptcy Unit
                                                                                    6 P.O. Box 30168
                                                                                      Lansing, MI 48909-7668
                                                                                    7

                                                                                    8 Sure Sports LLC                                    Creditor
                                                                                      Attention: Leon McKenzie
                                                                                    9 2116 Hollywood Blvd., #116
                                                                                      Hollywood, FL 33020-6701
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Tony Chiricosta                                    Creditor
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                      Pro Management Resources, Inc.
                                                                                   12 8012 Wiles Rd.
                                                                                      Coral Springs, FL 33067-2072
                                                                                   13
                                                   (323) 852-1000




                                                                                   14 Tony Veltri                                        Creditor
                                                                                      16487 25th Ave.
                                                                                   15 Surrey, BC V3Z 0S2
                                                                                      CANADA
                                                                                   16

                                                                                   17 Tony Veltri                                        Creditor
                                                                                      16487 25th Ave.
                                                                                   18 Surrey, British Columbia V3Z 0S2
                                                                                      CANADA
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 35   Filed: 02/26/21   Entered: 02/26/21 11:26:22   Page 9 of 9
                                                                                        4135613.1 | 031205-0132                         9
